               Case 19-10210-LSS             Doc 199       Filed 02/21/19        Page 1 of 12



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                            Chapter 11
In re
                                                            Case No.: 19- 10210 (LSS)
                                                       1
CHARLOTTE RUSSE HOLDING, INC, et al.,
                                                            (Jointly Administered)
                          Debtors.
                                                             Re: D.I. 17, 170, 171

             ORDER (I) APPROVING BID AND SALE PROCEDURES,
              (II) APPROVING CERTAIN BIDDING PROTECTIONS,
    (III) APPROVING THE FORM AND MANNER OF NOTICE OF THE SALE
  AND ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS AND
UNEXPIRED LEASES, AND (IV) SCHEDULING AN AUCTION AND SALE HEARING

        Upon the motion (the “Motion”),2 of Charlotte Russe Holding, Inc. and its chapter 11

affiliates, the debtors and debtors in possession (the “Debtors”) in the above-captioned jointly

administered chapter 11 cases (the “Cases”), seeking, pursuant to sections 105, 363, 365, 503 and

507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004, 6006, 9007,

9008 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules

2002-1, 6004-1 and 9006-1 of the Local Rules of Bankruptcy Practice and Procedure for the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”), an order (i) authorizing

and approving the procedures that are attached hereto as Annex 1 (the “Bidding Procedures”) for

the sale of certain of the Debtors’ assets (the “Sale”), (ii) scheduling an Auction and Sale Hearing

in connection with the Sale, and (iii) approving the form and manner of notice of the Auction and

the Sale Hearing; the Court having reviewed the Motion and conducted a hearing to consider the


1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
Charlotte Russe Holding, Inc. (4325); Charlotte Russe Holdings Corporation (1045); Charlotte Russe Intermediate
Corporation (6345); Charlotte Russe Enterprise, Inc. (2527); Charlotte Russe, Inc. (0505); Charlotte Russe
Merchandising, Inc. (9453); and Charlotte Russe Administration, Inc. (9456). The Debtors’ headquarters are located
at 5910 Pacific Center Boulevard, Suite 120, San Diego, CA 92121.
2
 Capitalized terms not otherwise defined in this Order shall have the meanings given to them in the Motion or the
Bidding Procedures, as applicable.


{BAY:03446144v3}
                Case 19-10210-LSS               Doc 199        Filed 02/21/19        Page 2 of 12



relief requested therein regarding the Bidding Procedures and related matters (the “Bidding

Procedures Hearing”); and the Court having considered the First Day Declaration, the Declaration

of Stuart Erickson in Support of the Debtors’ Bidding Procedures and Sale Motion, and the

statements of counsel and the evidence presented at the Bidding Procedures Hearing, it is hereby

FOUND AND DETERMINED THAT:3

         A.        The Court has jurisdiction over this matter and over the property of the Debtors and

their respective bankruptcy estates pursuant to 28 U.S.C. §§ 157(a) and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

dated as of February 29, 2012.               This matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A), (M), (N), and (O). The statutory predicates for the relief sought herein are 11

U.S.C. §§ 105, 363, 365 and Fed. R. Bankr. P. 2002, 6004, 6006, 9007, 9008, and 9014. Venue

of these Cases and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         B.        The Debtors have offered good and sufficient reasons for, and the best interests of

their estates will be served by, this Court granting the Motion to the extent provided in this Order,

including approval of (i) the Bidding Procedures, attached hereto as Annex 1, (ii) the contractual

joint venture comprised of Gordon Brothers Retail Partners, LLC and Hilco Merchant Resources,

LLC (together, the “Stalking Horse Bidder”) as the stalking horse pursuant to that certain Agency

Agreement by and between the Debtors and the Stalking Horse Bidder, dated February 17, 2019

(the “Stalking Horse Agreement”), (iii) the procedures described below for the determination of

the amounts necessary to cure defaults under the Assumed and Assigned Agreements so as to



3
  The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law pursuant
to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent that
any of the following findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the
following conclusions of law constitute findings of fact, they are adopted as such. All findings of fact and conclusions
of law announced by the Court at the Bidding Procedures Hearing are hereby incorporated herein to the extent not
inconsistent herewith.


{BAY:03446144v3}                                           2
               Case 19-10210-LSS          Doc 199      Filed 02/21/19    Page 3 of 12



permit the assumption and assignment under section 365 of the Bankruptcy Code of the Assumed

and Assigned Agreements, and (iv) the form and manner of notice of the Auction and Sale Hearing

described in the Motion and this Order.

        C.         Good and sufficient notice of the relief sought in the Motion has been given under

the circumstances, and no further notice is required except as set forth herein with respect to the

Auction and the Sale Hearing. Subject to the immediately preceding sentence, a reasonable

opportunity to object or to be heard regarding the relief requested in the Motion was afforded to

all interested persons and entities.

        D.         In accordance with Local Rules 6004-1(c), Debtors have properly filed and noticed

the Motion. The issuance and immediate effectiveness of this Order as of the date hereof, including

approval of the Bidding Procedures and the Break-up Fee and Expense Reimbursement (Break-up

Fee and Expense Reimbursement each as defined in the Stalking Horse Agreement, together, the

“Bid Protections”) are supported by evidence of compelling business justifications and other

circumstances demonstrating that the relief granted by this Order is necessary to prevent immediate

and irreparable harm to the Debtors and their estates.

        E.         The Bid Protections are (i) actual and necessary costs and expenses of preserving

the Debtors’ estates entitled to administrative expense status pursuant to 503(b)(1) of the

Bankruptcy Code; (ii) commensurate with the real and substantial benefits conferred upon the

Debtors’ estates by the Stalking Horse Agreement; (iii) fair, reasonable and appropriate in light of

the size and nature of the proposed Sale and comparable transactions; and (iv) necessary to induce

the Stalking Horse Bidder to proceed with the Sale.

        F.         The proposed notice of the Auction, the Sale Hearing and the Bidding Procedures

and the Assumption and Assignment Notice, attached hereto as Annex 2 and 3, as set forth in the




{BAY:03446144v3}                                   3
                Case 19-10210-LSS           Doc 199      Filed 02/21/19     Page 4 of 12



Motion and this Order, is appropriate and sufficient, and is reasonably calculated to provide all

interested parties with timely and proper notice of the Auction, the Sale Hearing, the Bidding

Procedures, and the assumption and assignment of executory contracts and unexpired leases, and

no other or further notice shall be required for the Sale or the assumption and assignment of

executory contracts and unexpired leases.

          G.       The Stalking Horse Bidder is not an “insider” or “affiliate” of any of the Debtors, as

such terms are defined in section 101 of the Bankruptcy Code, and no common identity of

incorporators, directors, or controlling stockholders exists between the Stalking Horse Bidder and

the Debtors.

          H.       The Bidding Procedures and Bid Protections were negotiated in good faith and at

arms’ length.

          I.       The Bidding Procedures and Bid Protections are fair, reasonable and appropriate

under the circumstances and are reasonably designed to maximize the value to be achieved for the

Assets.

          THEREFORE, IT IS HEREBY ORDERED THAT:

          1.       The Motion is GRANTED to the extent provided herein.

          2.       All objections to the entry of this Order or to the relief provided herein that have

not been withdrawn with prejudice, waived, resolved or settled are hereby denied and overruled

on the merits with prejudice.

          3.       The Bidding Procedures, as attached as Annex 1, are hereby approved, are

incorporated herein by reference, and shall govern all bids and bid proceedings relating to the

Assets. The Debtors and their claims agent are authorized to take any and all actions necessary or

appropriate to implement the Bidding Procedures.




{BAY:03446144v3}                                     4
               Case 19-10210-LSS          Doc 199      Filed 02/21/19    Page 5 of 12



        4.         The Bid Protections are approved. The Debtors are authorized and directed to pay,

without further order of the Court, to the Stalking Horse Bidder in accordance with the Stalking

Horse Agreement, the Bid Protections in the event they are payable under the terms of the Stalking

Horse Agreement. The Debtors’ obligations to pay the Bid Protections and other amounts payable

to the Stalking Horse Bidder under the Stalking Horse Agreement shall survive cancellation or

termination of the Stalking Horse Agreement. The Stalking Horse Bidder shall have allowed

administrative expense claims for any amounts payable to them on account of the Bid Protections

pursuant to section 503(b)(1) of the Bankruptcy Code.

        5.         Neither the Debtors, the Prepetition Term Loan Agent, the Prepetition Term Loan

Lenders, the DIP Lenders, the DIP Agent (each as defined in the Stalking Horse Agreement), the

Official Committee of Unsecured Creditors, nor any other party shall agree to pay, and no Qualified

Bidder, other than the Stalking Horse Bidder, shall be granted, entitled to payment of, or receive

any break-up fee, expense reimbursement, topping fee, bidding fee, or other consideration in

exchange for bidding (collectively, “Bidding Fees”) at or prior to the Auction absent prior order of

the Court approving such Bidding Fees.

        6.         The Stalking Horse Bidder is deemed to be a Qualified Bidder for all purposes, and

the Stalking Horse Agreement is deemed to be a Qualified Bid for all purposes.

        7.         The deadline for submitting a Qualified Bid shall be March 3, 2019 at 4:00 p.m.

(prevailing Eastern Time), unless extended by the Debtors pursuant to the Bidding Procedures (the

“Bid Deadline”), provided that the Debtors, with the consent of the DIP Agent, may extend the Bid

Deadline without further order of the Court.

        8.         Within 24 hours of receipt of a Qualified Bid and in no event more than 24 hours

after the Bid Deadline, the Debtors shall provide, on a confidential basis, adequate assurance




{BAY:03446144v3}                                   5
               Case 19-10210-LSS          Doc 199      Filed 02/21/19   Page 6 of 12



information for each Qualified Bidder to any counterparty whose contract would be assumed

pursuant to such Qualified Bidder’s proposed Purchase Agreement.

        9.         All bidders submitting a Qualified Bid are deemed to have submitted to the

exclusive jurisdiction of this Court with respect to all matters related to the Auction and the terms

and conditions of the transfer of the Assets.

        10.        If at least two Qualified Bids in respect of the Assets are received by the Bid

Deadline, the Debtors shall conduct the Auction. The Auction will take place at the offices of

Bayard, P.A., 600 N. King Street, Suite 400, Wilmington, Delaware 19801 on March 5, 2019 at

10:00 a.m. (prevailing Eastern Time) or such other place or time as the Debtors, with the consent

of the DIP Agent, shall designate and notify to all Qualified Bidders, the Committee and the

Prepetition Term Agent. Only Qualified Bidders will be permitted to participate in the Auction.

The DIP Agent and the Prepetition Agents (each as defined in the DIP Order) are deemed to be a

Qualified Bidder for all purposes, and shall be entitled (together with their respective retained

professionals) to participate in the Auction. Any creditor that desires to attend the Auction must

make a request to do so, in accordance with the Bidding Procedures, no later than 48 hours

preceding the Auction.

        11.        The DIP Agent and the Prepetition Agents shall be entitled to credit bid all or a

portion of their respective DIP Obligations or Prepetition Secured Obligations (each as defined in

the DIP Order) for the Assets at any such auction, in each case in accordance with their respective

rights under section 363(k) of the Bankruptcy Code and the DIP Order.

        12.        Each Qualified Bidder participating at the Auction will be required to confirm in

writing, that (a) it has not engaged in any collusion with respect to the bidding process, and (b) its




{BAY:03446144v3}                                   6
               Case 19-10210-LSS           Doc 199      Filed 02/21/19    Page 7 of 12



Qualified Bid is a good faith bona fide offer that it intends to consummate if selected as the

Successful Bidder.

        13.        The Auction will be conducted openly and will be transcribed or videotaped, at the

Debtors’ option.

        14.        As soon as practicable following the conclusion of the Auction, but no later than 12

hours thereafter, the Debtors will file a notice identifying the Successful Bidder and the Next-

Highest Bidder.

        15.        The Court shall convene the Sale Hearing on March 6, 2019 at 1:00 p.m. (prevailing

Eastern Time) or as soon thereafter as counsel and interested parties may be heard, at which time

the Court will consider approval of the Sale to the Successful Bidder(s) and the entry of the Sale

Order. At the Sale Hearing, the Debtors will seek the entry of the Sale Order approving and

authorizing the Sale to the Successful Bidder(s). In the event that the bid of the Next-Highest

Bidder contemplates a full chain liquidation, the Debtors shall also seek (i) to designate such bid as

the Next-Highest Bid at the Sale Hearing; and (ii) the authority to consummate the Sale with the

Next-Highest Bidder in the event the Sale to the Successful Bidder is not consummated, without

further order of the Court. In the event that the Next-Highest Bid provides for a going concern

transaction, the Debtors shall not seek the authority to consummate such transaction in the event

the Sale to the Successful Bidder is not consummated, without further order of the Court. The

Debtors shall file a form of Sale Order as soon as practicable following entry of this Order.

Subject to consultation with the Consultation Parties, and with the consent of the DIP Agent, the

Debtors may adjourn the Sale Hearing from time to time without further notice to creditors or other

parties in interest other than by announcement of said adjournment at the Sale Hearing or in notice

or agenda filed with the Court.




{BAY:03446144v3}                                    7
               Case 19-10210-LSS          Doc 199      Filed 02/21/19    Page 8 of 12



        16.        Objections to approval of the Sale, including the Sale of the Debtors’ Assets free

and clear of liens, claims, encumbrances and interests pursuant to section 363(f) of the Bankruptcy

Code, must be in writing, state the basis of such objection with specificity and be filed with this

Court and served so as to be received on or before March 4, 2019 at 4:00 p.m. (prevailing Eastern

Time) (the “Objection Deadline”) by:

        (a) Charlotte Russe, Inc., 575 Florida Street, San Francisco, CA 94110 (Attn: Marie
            Satterfield, Esq.), email: marie.satterfield@charlotterusse.com;

        (b) counsel to the Debtors, (i) Cooley LLP, 1114 Avenue of the Americas, New York, NY
            10036 (Attn: Seth Van Aalten, Esq. and Michael A. Klein, Esq.), email:
            svanaalten@cooley.com and mklein@cooley.com; (ii) Bayard, P.A., 600 North King
            Street, Suite 400, P.O. Box 25130, Wilmington, DE (Attn: Justin Alberto, Esq. and Erin
            Fay, Esq.) email: jalberto@bayardlaw.com and efay@bayardlaw.com;

        (c) counsel to the Prepetition ABL Agent and the DIP Agent, (i) Morgan, Lewis & Bockius
            LLP, One Federal Street, Boston, MA 02110 (Attn: Julia Frost-Davies, Esq. and
            Christopher L. Carter, Esq.), email: julia.frost-davies@morganlewis.com and
            christopher.carter@morganlewis.com; and (ii) Richards, Layton & Finger, PA, One
            Rodney Square, 920 North King Street, Wilmington, DE 19801 (Attn: Mark D. Collins,
            Esq.), email: collins@rlf.com;

        (d) counsel to the Prepetition Term Agent (i) King & Spalding LLP, 1185 Avenue of the
            Americas, New York, NY 10036 (Attn: Michael Collins Rupe, Esq. and W. Austin
            Jowers, Esq.), email: mrupe@kslaw.com and ajowers@kslaw.com;

        (e) counsel to the Steering Committee, (King & Spalding LLP, 1185 Avenue of the
            Americas, New York, NY 10036 (Attn: Michael Collins Rupe, Esq. and W. Austin
            Jowers, Esq.), email: mrupe@kslaw.com and ajowers@kslaw.com;

        (f) counsel to the Official Committee of Unsecured Creditors, Whiteford, Taylor &
            Preston LLC, The Renaissance Centre, Suite 500, 405 North King Street, Wilmington,
            DE (Attn: Christopher Samis, Esq. and Katherine Good, Esq.), email:
            csamis@wtplaw.com and kgood@wtplaw.com;

        (g) counsel to the Stalking Horse Bidder, Pepper Hamilton LLP, Hercules Plaza, Suite
            5100, 1313 N. Market Street, P.O. Box 1709, Wilmington, Delaware, 19899-1709
            (Attn: Douglas Herrmann, Esq. and Marcy McLaughlin, Esq.), email:
            herrmannd@pepperlaw.com and mclaughlinm@pepperlaw.com; and




{BAY:03446144v3}                                   8
                Case 19-10210-LSS          Doc 199       Filed 02/21/19    Page 9 of 12



        (h) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware
            19801 (Attn: Jane Leamy), email: Jane.M.Leamy@usdoj.gov) (collectively, the
            “Notice Parties”).

Failure to timely file an objection in accordance with this Order shall forever bar the assertion of

any objection to the Motion, entry of the Sale Order, or consummation of the Sale, and shall be

deemed to constitute consent to entry of the Sale Order and consummation of the Sale and all

transactions related thereto including, without limitation, for purposes of section 363(f) of the

Bankruptcy Code. For the avoidance of doubt, if the Stalking Horse Bidder is not the Successful

Bidder, any and all objections related to the identity of the Successful Bidder may be raised at the

Sale Hearing.

        17.        On February 21, 2019, the Debtors will file an Assumption and Assignment Notice,

which shall include a schedule of cure obligations (the “Cure Schedule”) for the Assumed and

Assigned Agreements, and serve such Assumption and Assignment Notice on each of the non-

Debtor parties listed therein by first class mail, or where possible, by email. The Cure Schedule

will include a description of each Assumed and Assigned Agreement potentially to be assumed and

assigned by a potential buyer and the amount, if any, the Debtors believe is necessary to cure, or

compensate the non-Debtor parties for, any defaults under such agreements pursuant to section 365

of the Bankruptcy Code (the “Cure Costs”).

        18.        Objections to (a) the Cure Costs set forth in the Cure Schedule or (b) the assumption

and assignment of any executory contract or unexpired lease identified in the Cure Schedule,

including on any basis other than adequate assurance of future performance, must be in writing,

state the basis of such objection with specificity and be filed with the Court, and be actually

received on or before March 7, 2019 at 4:00 p.m. (prevailing Eastern Time) by the Notice Parties,

and a hearing to consider any such unresolved objections shall be March 18, 2019 at 2:00 p.m.




{BAY:03446144v3}                                     9
              Case 19-10210-LSS         Doc 199       Filed 02/21/19    Page 10 of 12



(prevailing Eastern Time). Objections related to adequate assurance of future performance must

be in writing, state the basis of such objection with specificity and be filed with the Court, and be

actually received on or before March 11, 2019 at 12:00 p.m. (prevailing Eastern Time) by the

Notice Parties, and a hearing to consider any such unresolved objections shall be March 18, 2019

at 2:00 p.m. (prevailing Eastern Time).

        19.        Unless a non-Debtor party to an Assumed and Assigned Agreement has timely and

properly filed and served an objection to the assumption and assignment of its Assumed and

Assigned Agreement, all counterparties to the Assumed and Assigned Agreements shall (a) be

forever barred from objecting to the Cure Costs and from asserting any additional cure or other

amounts with respect to the Assumed and Assigned Agreements, and the Debtors and the Successful

Bidder shall be entitled to rely solely upon the Cure Costs set forth in the Cure Schedule; (b) be

deemed to have consented to the assumption and assignment; and (c) be forever barred, estopped

and permanently enjoined from asserting or claiming against the Debtors, the Successful Bidder or

their respective property that any additional amounts are due or other defaults exist, that conditions

to assignment must be satisfied under such Assumed and Assigned Agreement or that there is any

objection or defense to the assumption and assignment of such Assumed and Assigned Agreement.

In addition, the Cure Costs set forth in the Cure Schedule shall be binding upon the non-Debtor

parties to the Assumed and Assigned Agreements for all purposes in these Cases and otherwise,

and will constitute a final determination of the total Cure Costs required to be paid by the Debtors

in connection with the assumption and assignment of the Assumed and Assigned Agreements;

provided, however, that the Cure Cost set forth in the Cure Schedule may be reduced by any

amounts Debtors pay or value Debtors provide under an Assumed and Assigned Agreement on or

after the Petition Date or by agreement of the parties.




{BAY:03446144v3}                                 10
               Case 19-10210-LSS        Doc 199       Filed 02/21/19    Page 11 of 12



         20.       Where a non-Debtor counterparty to an Assumed and Assigned Agreement files an

objection asserting a cure amount higher than the proposed Cure Amounts (the “Disputed Cure

Amounts”), then (a) to the extent that the parties are able to consensually resolve the Disputed

Cure Amounts, the Cure Amounts shall be as agreed between the parties, or (b) to the extent the

parties are unable to consensually resolve the dispute prior to March 18, 2019 at 2:00 p.m., then

such objection will be heard at such hearing or at such other date and time as may be fixed by this

Court.

         21.       The form of the Auction and Hearing Notice and the Assumption and Assignment

Notice are hereby approved and appropriate and sufficient for all purposes and no other or further

notice shall be required. No finding or ruling is made in this Order as to the merits of any motion

for approval of the Sale. Within one (1) business day of the entry of this Order or as soon thereafter

as practicable, the Debtors shall cause the Auction and Hearing Notice to be served upon, without

limitation, (i) the U.S. Trustee; (ii) counsel to any Committee; (iii) counsel to the Prepetition ABL

Agent and the DIP Agent; (iv) counsel to the Prepetition Term Agent; (v) counsel to the Steering

Committee; (vi) the attorneys general and consumer protections agencies in jurisdictions in which

the Assets are located; (vii) all taxing authorities having jurisdiction over any of the Assets,

including the Internal Revenue Service; (viii) all parties that have requested or that are required to

receive notice pursuant to Bankruptcy Rule 2002(i); (ix) all parties that are known or reasonably

believed to have expressed an interest in acquiring the Assets; (x) all parties that are known or

reasonably believed by the Debtors to have asserted any lien, encumbrance, claim or other interest

in the Assets; (xi) all governmental agencies that are known or reasonably believed by the Debtors

to be an interested party with respect to the Sale and the related transactions; and (xii) all non-

Debtor parties to the Debtors’ real property leases.




{BAY:03446144v3}                                 11
              Case 19-10210-LSS          Doc 199        Filed 02/21/19   Page 12 of 12



        22.        All Interested Parties (whether or not Qualified Bidders) that participate in the

Bidding Process shall be deemed to have knowingly and voluntarily (a) consented to the entry of a

final order by this Court in connection with the Motion or this Order (including any disputes relating

to the Bidding Process, the Auction and/or the Sale) to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution and (b) waived any right to jury trial in

connection with any disputes relating to the any of the foregoing matters.

        23.        This Order and the Bidding Procedures shall be binding upon, and inure to the

benefit of, the Debtors, the Stalking Horse Bidder, the Debtors’ estates and all parties in interest,

and the Stalking Horse Bidder shall have standing in the Debtors’ Cases with respect thereto.

        24.        The requirements set forth in Local Rules 6004-1 and 9013-1 are hereby satisfied,

modified, or waived.

        25.        Notwithstanding any applicability of Bankruptcy Rule 6004(h), 6006(d), 7052 or

9014, this Order shall be immediately effective and enforceable upon entry of this Order. All time

periods set forth in this Order shall be calculated in accordance with Bankruptcy Rule 9006(a).

        26.        The Court shall retain jurisdiction over any matter or dispute arising from or

relating to the implementation of this Order.




       Dated: February 21st, 2019                        LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
{BAY:03446144v3}                                   12
